Citation Nr: 1146871	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-01 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1943 to January 1946.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes the Veteran completed an appeal for entitlement to service connection for posttraumatic stress disorder (PTSD).  However, that issue was granted in a March 2011 rating decision and, as such, is no longer on appeal.

In August 2011, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  An expert medical opinion was obtained in September 2011.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss was last denied by the RO in a rating decision issued in December 1988.  The Veteran was notified in writing of the decision, but he did not initiate an appeal within the applicable time limit. 

2.  Evidence pertaining to the Veteran's bilateral hearing loss received since the December 1988 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The December 1988 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the December 1988 rating decision is new and material, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection for bilateral hearing loss is established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.




	(CONTINUED ON NEXT PAGE)


II.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for Bilateral Hearing Loss

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2011). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record reflects that a claim for service connection for bilateral hearing loss was last denied in a December 1988 rating decision.  The Veteran did not complete a timely appeal and subsequently, the December 1988 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for bilateral hearing loss may only be opened if new and material evidence is received. 

In this instance, since the December 1988 rating decisions denied to reopen the claim on the basis that there was no evidence that the Veteran suffered hearing loss or received treatment for hearing loss during service, the Board finds that new and material evidence would consist of evidence the Veteran had hearing loss during service.

Evidence received since the December 1988 rating decision consists of numerous records and documents.  Specifically, the Veteran has submitted a statement indicating that he experienced hearing damage during service.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Board finds that the evidence received since the December 1988 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection bilateral hearing loss.  Accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

II.  Entitlement to Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under C.F.R. § 3.385, medical evidence of current hearing loss requires a showing that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Veteran claims entitlement to service connection for bilateral hearing loss.  He states that he was exposed to acoustic trauma while on active duty.  The Veteran served in an anti-aircraft unit.  Therefore, acoustic trauma due to noise exposure is conceded, as such is consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a).

The Veteran stated that he was treated in service during  basic training for hearing problems after exposure to anti-aircraft gun noise and has indicated that he sought medical evaluation for hearing loss later during his service as well.  See April 2005 Veteran's statement.  In this regard, the Board notes that he is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307- 08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Additionally, a former fellow service member submitted a statement indicating that he recalled the Veteran had problems with his hearing during service.  See September 2005 statement.

Available service records were reviewed.  The Veteran was involved in a stove explosion during service in September 1944.  The Veteran's discharge examination from January 1946 indicated a 15/15 bilaterally on the whispered hearing test.

Post-service records were reviewed.  Applications for VA hospitalization in 1949 and 1953 indicate the Veteran reported employment as an electrician.  The Veteran first sought evaluation of his hearing in September 1970, revealing a high tone hearing loss.

The Veteran was afforded a VA examination in October 2005.  He reported difficulty understanding speech in all situations when he was not wearing his hearing aids.  He reported that since the military he worked in furniture and jewelry sales.  On the audiological evaluation in October 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
70
95
105
105
LEFT
60
70
95
105
105

Speech audiometry revealed speech recognition ability of 20 percent in the right ear and of 4 percent in the left ear.  The Veteran was diagnosed with mild, sharply sloping to profound sensorineural hearing loss for the right ear and a moderate, sharply sloping to profound sensorineural hearing loss for the left ear. 

The results from the VA examination show current bilateral hearing loss as it is defined by VA regulation, and therefore, the current disability requirement for service connection is satisfied.  However, the question remains whether a medical nexus exists between the current hearing loss and the Veteran's claimed in-service noise exposure.

The October 2005 VA examiner stated that no audiometric data was found in the Veteran's claims file, therefore, the examiner was unable to give an opinion as to the etiology of the Veteran's hearing loss without resorting to mere speculation.  
In August 2011, the Board requested an expert medical opinion from the Veterans' VHA.  The examiner reviewed the claims file and opined that the Veteran's hearing loss is at least as likely as not related to military service.  The examiner stated the opinion was based on the insensitivity of the test measure used at separation, conceded noise exposure accrued while serving in the military, the limited post-military occupational noise exposure and the precipitous high frequency bilateral sensorineural hearing loss suggestive of noise exposure.

Service connection for bilateral hearing loss is warranted on a direct basis because the evidence is, at least, in relative equipoise.  While the October 2005 VA examiner was unable to provide a medical opinion, the expert medical opinion provided in September 2011 indicates that the Veteran's hearing loss is at least as likely related to his time in service.  It is the function of the Board to resolving all doubt in favor of the Veteran.  Here, when the Veteran's statements, service personnel records, post-service treatment records and the positive medical opinion are considered, the Board finds that the evidence is at least in equipoise, and concludes that service connection for bilateral hearing loss is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss; to this extent, the appeal is granted

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


